Citation Nr: 0816873	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1974 Board of Veterans' Appeals (Board) decision that 
denied service connection for a low back disability.


REPRESENTATION

Moving party represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The moving party served on active duty from March 1969 to 
March 1971.

This matter comes before the Board on motion by the moving 
party, alleging CUE in a Board decision dated in August 1974.  
The 1974 Board decision was on the appeal of a March 1973 
rating decision by a Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an August 1974 decision, the Board denied service 
connection for a low back disability.

2.  It is not shown that the correct facts were not before 
the Board, or that the statutory and regulatory provision 
extant at the time were incorrectly applied, in the Board's 
August 1974 decision denying service connection for a low 
back disability.


CONCLUSION OF LAW

The August 1974 Board decision denying service connection for 
a low back disability was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 1711 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes that type of error, a prior 
decision shall be reversed or revised.  38 U.S.C.A. § 1711.  
The moving party has filed a motion to reverse or revise, on 
the grounds of CUE, an August 1974 Board decision that denied 
service connection for a low back disability.

In a July 1973 rating decision, the RO denied the moving 
party's claim for service connection for a low back 
disability.  The moving party appealed that rating decision.  
In an August 1974, the Board denied the claim.  In June 2004, 
the moving party requested to reopen a claim for service 
connection for a low back disability.  In a January 2005 
rating decision, the RO denied reopening of the claim.  In 
March 2005, the moving party alleged that there was CUE in 
the July 1973 rating decision that denied service connection 
for a low back disability.  In an October 2005 rating 
decision, the RO found that there was not CUE in the July 
1973 rating decision.  In December 2005, the moving party 
alleged that there was CUE in the August 1974 Board decision 
that denied service connection for a low back disability.

A motion to revise a Board decision is not a claim for 
benefits, but rather is a request to reverse or revise a 
prior decision.  Such a motion is not subject to the 
requirements of 38 U.S.C.A. § 5100 et. seq. that impose on VA 
duties to notify and assist a claimant.  38 C.F.R. 
§ 20.1411(d); see Livesay v. Principi, 15 Vet. App. 165 
(2001).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  The implementing 
regulation defines CUE as a very specific and rare kind of 
error, of fact or law, that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 38 C.F.R. § 20.1403(b)(1).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, (2) the Secretary's failure 
to fulfill the duty to assist, and (3) a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 
5107(b) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

Under the law in effect at that time of the August 1974 
decision, service connection was granted for disability 
resulting from disease or injury incurred or aggravated 
in service.  38 U.S.C. § 310 (1970); 38 C.F.R. § 3.303 
(1974).  A veteran was considered to have been in sound 
condition when examined and accepted for service, except as 
to disorders noted on entrance into service, or when clear 
and unmistakable evidence demonstrated that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
were to be considered as noted.  38 U.S.C. § 311 (1970); 
38 C.F.R. § 3.304(b) (1974).  A preexisting injury or disease 
was considered to have been aggravated by service where there 
was an increase in disability during service, unless there 
was a specific finding that the increase in disability was 
due to the natural progress of the disease.  38 U.S.C. § 353 
(1970); 38 C.F.R. § 3.306 (1974).

The evidence of record at the time of the August 1974 Board 
decision included service medical records, VA medical 
records, and a claim and statements from the moving party.  
The moving party had a medical examination for induction into 
service in May 1964, and another examination in March 1969.  
He entered service in March 1969.  In a medical history 
completed in May 1964, the veteran reported that he had 
injured his back and knees playing football and basketball in 
high school.  He stated that he had strained his back.  He 
indicated that he had almost been unable to hold a job 
because of problems with his knees and back.  He related that 
his back ached now and then.  The moving party was referred 
for examination by an orthopedist.  The orthopedist found 
that the back had a full range of motion and no tenderness.  
On the general medical examination for induction, the 
examiner checked normal for the condition of the spine.

In a March 1969 medical history, the moving party indicated 
that he had worn a lumbosacral brace for sprain in 1962.  He 
reported that he had occasional flare-ups of symptoms.  He 
was referred for an orthopedic consultation, but that 
consultation addressed only the left knee, and not the back.  
On the report of the March 1969 induction examination, the 
examiner checked normal for the condition of the spine, and 
noted that the back and knees were "ok."

During service, the moving party was seen in November 1969 
for muscular strain in the low back, with nonradiating pain.  
It was described as an old football injury.  The report of a 
January 1971 service separation examination noted the moving 
party's report of chronic low back pain, with no pathology 
found.  The examiner found that the moving party's spine was 
within normal limits.  Later in January 1971, the moving 
party was seen for pain in the left leg, at the inside of the 
thigh.  The treating practitioner's impressions were possible 
radicular pain, and rule out herniated disc.  Spine x-rays 
were negative.  In February 1971, the moving party was 
prescribed medication for back pain.  Outpatient treatment 
notes from March 1971 indicate that he had lumbar muscle 
spasm and pain radiating to the inside of the left thigh.  
The treating practitioner's impression was low back strain.

In January 1973, almost two years after service, the moving 
party was admitted to a VA hospital for treatment of acute 
low back strain.  He reported onset of severe low back pain, 
with radiation into the left lower extremity, when he was 
leaning over the hood of a car.  He stated that he had 
experienced a similar episode in 1969, and also that he had 
experienced a recent episode of low back pain that had caused 
him to miss some classes.  Lumbosacral x-rays taken during 
the 1973 hospitalization were normal.  The moving party was 
placed in a flexion body cast.  He received inpatient 
treatment for sixteen days, and the treating physician 
recommended limitation of activity after discharge.  On 
follow up, improvement in symptoms was noted in February 
1973, but ongoing low back and left leg pain was noted in 
April 1973.  A treating practitioner provided an impression 
of chronic lumbosacral strain.  In a VA consultation in April 
1974, the moving party reported having intermittent low back 
pain since 1970 or 1971.  He was not symptomatic at the time 
of the consultation.

In the August 1974 decision, the Board found that the 
evidence showed that the moving party had a low back 
disability before he entered service.  The Board concluded 
that the moving party had exacerbations of low back symptoms 
during service, but no increase in the severity of his 
underlying low back disability.  The Board therefore found 
that the moving party's low back disability had not been 
incurred or aggravated in service.

In a June 2006 motion for revision of the August 1974 Board 
decision, the moving party asserted that in that decision the 
Board had failed to apply the presumption of soundness.  The 
moving party argued that a back condition was not diagnosed 
at the time of induction into service.  The moving party 
contended that the Board had failed to show that the 
presumption of soundness was rebutted by clear and 
unmistakable evidence.

The moving party contends, then, that in 1974 the Board 
incorrectly applied existing statutes and regulations, 
particularly the presumption of soundness.  In the August 
1974 rating decision, the Board found that data recorded for 
clinical purposes on preinduction examinations in May 1964 
and March 1969 showed that the moving party had a history of 
back injury and ongoing occasional flare-ups of back pain.  
The Board found that a back disorder was noted on entrance 
into service, and that the moving party's back was therefore 
not presumed to have been in sound condition at that time.  
The moving party disagrees with the Board's 1974 conclusion 
that a back disorder was noted at entry into service.  The 
medical histories completed in conjunction with induction 
examinations, however, noted past back injury and recurrent 
symptoms.  The Board's 1974 finding that a back disorder was 
noted on entrance was a reasonable interpretation of the 
facts.  The combined information in the medical histories and 
examination reports may leave room for argument as to whether 
the condition of the back at entry into service constituted a 
disorder.  Disagreement as to how the Board weighed or 
evaluated the facts to answer that question, however, does 
not constitute CUE.

The record does not show that the correct facts in this case, 
as they were known in 1974, were not before the Board.  The 
record does not indicate that the August 1974 Board decision 
contained any clear error of fact or law of the type that can 
be considered CUE.  The Board therefore denies the motion to 
reverse or revise that decision based on CUE.


ORDER

The motion for reversal or revision of the July 1962 Board 
decision on the basis of CUE is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


